Detailed office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 4/27/20.
Original claims 1-15 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10659504. Although the claims at issue are not identical, they are not patentably distinct from each other because “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double .

 	In further analysis as revealed on the table below the scope of claims of present application is now  broader than the claims U.S. Patent No 10659504. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. See In re Van Ornum and Stang, 214 USPQ761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226(3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001). It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). 
In further comparison between claims 1-15 of the instant applicant and claim 1-18 of the Patent  reveal the claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

     Instant Application 16/859-698 
1.    A system for client-initiated playlist shuffle in a media content environment, comprising: a computing device including a processor; and
a shuffle logic that is configured to provide a shuffle order for a plurality of media content items, including






associating each media content item with a placement interval within which the media content item can be placed, and





 a weight that determines the average position of the placement interval;






associating each media content item with a random value that indicates a random offset or position within its placement interval;




calculating an ordering score for each media content item based on its weight plus its random offset into its placement interval;





collecting indications for the plurality of media content item that reflect their ordering scores; and




placing the plurality of media content items into the shuffle order, for 

2.    The system of claim 1, wherein the system including the shuffle logic is provided within a media device operating as a client device and configured to control the playback of media content received from a media server;
wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and
wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic at the media device operating as a client device shuffles the set of media content prior to it being played at the client device or at the controlled client device.

3.    The system of claim 1,

wherein the system including the shuffle logic is provided within a media server configured to receive requests for media content from a media device operating as a client device and configured to 

wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic at the media server shuffles the set of media content prior to it being provided for playing.

4.    The system of claim 1, wherein each of the media options is associated with a media content that is one of a song, music or other item of media content.

5.    The system of claim 1, wherein the system is used in a media content environment that includes:

a media device operating as a client device and configured to control the playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and

a media server configured to receive requests for media content from a 

wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic shuffles the set of media content prior to it being provided for playing.

6.    A method for client-initiated playlist shuffle in a media content environment that provides a shuffle order for a plurality of media content items, comprising:

associating each media content item with a placement interval within which the media content item can be placed, and a weight that determines the average position of the placement interval;

associating each media content item with a random value that indicates a random offset or position within its placement interval;

calculating an ordering score for each media content item based on its weight 

collecting indications for the plurality of media content item that reflect their ordering scores; and

placing the plurality of media content items into a shuffle order, for subsequent playback by a media device.

7.    The method of claim 6,

wherein the shuffle logic is provided within a media device operating as a client device and configured to control the playback of media content received from a media server;

wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and

wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic at the media device operating as a client device shuffles the set of media content prior to it 

8.    The method of claim 6,

wherein the shuffle logic is provided within a media server configured to receive requests for media content from a media device operating as a client device and configured to control the playback of media content received from the media server; and

wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic at the media server shuffles the set of media content prior to it being provided for playing.

9.    The method of claim 6, wherein each of the media options is associated with a media content that is one of a song, music or other item of media content.

10.    The method of claim 6, wherein the method is used in a media content environment that includes:

a media device operating as a client device and configured to control the 

a media server configured to receive requests for media content from a media device operating as a client device and configured to control the playback of media content received from the media server;

wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic shuffles the set of media content prior to it being provided for playing.

11.    A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by a device that includes a processor, provide a shuffle order for a plurality of media content items, comprising:




content item can be placed, and a weight that determines the average position of the placement interval;

associating each media content item with a random value that indicates a random offset or position within its placement interval;

calculating an ordering score for each media content item based on its weight plus its random offset into its placement interval;

collecting indications for the plurality of media content item that reflect their ordering scores; and

placing the plurality of media content items into a shuffle order, for subsequent playback by a media device.

12.    The non-transitory computer readable storage medium of claim 11,



wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and

wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic at the media device operating as a client device shuffles the set of media content prior to it being played at the client device or at the controlled client device.

13.    The non-transitory computer readable storage medium of claim 11,

wherein the shuffle logic is provided within a media server configured to receive requests for media content from a media device operating as a client device and configured to control the playback of media content received from the media server; and



14.    The non-transitory computer readable storage medium of claim 11, wherein each of the media options is associated with a media content that is one of a song, music or other item of media content.

15.    The non-transitory computer readable storage medium of claim 11, wherein the non-transitory computer readable storage medium is provided in a media content environment that includes:
a media device operating as a client device and configured to control the playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and

a media server configured to receive requests for media content from a 

wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic shuffles the set of media content prior to it being provided for playing.


U.S. Patent No. 10659504
1. A system for client-initiated playlist shuffle in a media content environment, comprising: a computing device including a processor and operating as a media device; and a media application provided at the media device and configured to communicate with a media server to determine a shuffle order for a plurality of media content items that are associated with a playlist of media content items to be streamed from the media server, 

including associating each media content item within the plurality of media content items with a placement interval data defining a placement interval within which the media content item can be placed; applying a weight function to associate each media content item within the plurality of media content items with 
a weight that determines the average position of its placement interval within the shuffle order for the plurality of media content items; 



associating each media content item with a random value that indicates a random offset or position of the media content item within its placement interval, to cause the media content item to be randomly placed within its placement interval; 

calculating an ordering score for each media content item based on its weight and its random offset or position within its placement interval; 

subsequent to calculating ordering scores for the plurality of media content items, 

collecting indications for the plurality of media content items that reflect their ordering scores, to form the shuffle order, wherein the shuffle order reflects their random offsets or positions within their placement intervals; and 

placing the plurality of media content items associated with the playlist of media content items into the shuffle order, for subsequent streaming from 
 
2. The system of claim 1, wherein the media application is provided within the media device operating as a client device and configured to control the playback of media content received from the media server; wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and wherein in response to receiving a request for a client-initiated shuffle, the media application shuffles the set of media content prior to it being played at the client device or at the controlled client device. 
 


3. The system of claim 1, wherein the media server is configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; and wherein in response to receiving a request for a client-initiated shuffle, the media server 
 

4. The system of claim 1, wherein each of the media options is associated with one of a song, music or other item of media content. 
 

5. The system of claim 1, wherein the system is used in a media content environment that includes: the media device operating as a client device and configured to control the playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and the media server configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; wherein in response to receiving a request for a client-initiated shuffle, the set of media content is shuffled prior to it being provided for playing. 


6. A method for client-initiated playlist shuffle in a media content environment that determines a shuffle order for a plurality of media content items that are associated with a playlist of media content items to be streamed from a media server to a media device, comprising: associating each media content item within the plurality of media content items with a placement interval data defining a placement interval within which the media content item can be placed; applying a weight function to associate each media content item within the plurality of media content items with a weight that determines the average position of its placement interval within the shuffle order for the plurality of media content items; associating each media content item with a random value that indicates a random offset or position of the media content item within its placement interval, to cause the media content item to be randomly placed within its placement interval; calculating an ordering score for each media content item based on its weight and its random offset or position within its placement 
 

7. The method of claim 6, wherein a media application is provided within the media device operating as a client device and configured to control the playback of media content received from the media server; wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and wherein in response to receiving a request for a client-initiated shuffle, the media application shuffles the set of media content prior to it being 
 

8. The method of claim 6, wherein the media server is configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; and wherein in response to receiving a request for a client-initiated shuffle, the media server shuffles the set of media content prior to it being provided for playing. 
 

9. The method of claim 6, wherein each of the media options is associated with one of a song, music or other item of media content. 
 

10. The method of claim 6, wherein the method is used in a media content environment that includes: the media device operating as a client device and configured to control the playback of media content received from a media server, wherein the media device includes a user interface that enables a 
 

11. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by a device that includes a processor, determine a shuffle order for a plurality of media content items that are associated with a playlist of media content items to be streamed from a media server to a media device, comprising: associating each media content item within the plurality of media content items with a placement interval data defining a placement interval within which the media content item can be placed; applying a weight function to associate each media content item 
 


 

13. The non-transitory computer readable storage medium of claim 11, wherein the media server is configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; and wherein in response to receiving a request for a client-initiated shuffle, the media server shuffles the set of media content prior to it being provided for playing. 

 

15. The non-transitory computer readable storage medium of claim 11, wherein the non-transitory computer readable storage medium is provided in a media content environment that includes: the media device operating as a client device and configured to control the playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and the media server configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; wherein in response to receiving a request for a client-initiated shuffle, the set of media content is shuffled prior to it being provided for playing. 
 

 

17. The method of claim 6, wherein subsequent to a removal of a media content item from the playlist, the placement intervals associated with each of the remaining media content items remain at their same average positions as before the removal. 
 

18. The non-transitory computer readable storage medium of claim 11, wherein subsequent to a removal of a media content item from the playlist, the placement intervals associated with each of the remaining media content items remain at their same average positions as before the removal.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mees (US 20120315012) (hereinafter "Mees") in view of Morse et al. (US 20070025194) (hereinafter "Morse"). 
As per claim 1, 6 and 11 Mees teaches a system for client-initiated playlist shuffle in a media content environment, comprising:a computing device including a processor (se par. 27-28 teach a device); and
a shuffle logic configured to provide  shuffle order for a plurality of media content items (see par.  15-16 teach a pseudorandom shuffling order), including 
calculating an ordering score for each media content item based on its weight and its random offset (see par.  15-16 teach a pseudo-random shuffling order determined via weighing);
collecting indications for the plurality of media content items that reflect their ordering scores (see par.  15-16 teach a pseudo-random shuffling order determined via weighing); and
placing the plurality of media content items into the shuffle order, for subsequent streaming from the media server and playback by the media device (see par.23-25 teach playlist ordering).
Mees does not appear to explicitly disclose associate each media content item within the plurality of media content items with a weight that determines the average position of a placement interval within which that media content item can be placed;
associating each media content item with a random value that indicates a random offset or position within its placement interval and calculating an ordering score for each media content item based on its weight and its random offset within its placement interval.
Morse teaches applying a weight function to associate each media content item within the plurality of media content items with a weight that determines the average position of a placement interval within which that media content item can be placed (see par.  30, and 32-34 teach the weight and shuffling associated with a timing); associating each media content item with a random value that indicates a random offset or position within its placement interval (see par. 30, and 32-34 teach the weight and shuffling associated with a timing); and calculating an ordering score for each media content item based on its weight and its random offset within its placement interval (see par.  30, and 32-34 teach a weight).Therefore, It would have been obvious before the effective filing date of the claimed invention to modify the system of Mees with the intelligent selection teachings of Morse, because such a modification would have produced the convenience of shuffling with preferences accounted for in a smart manner.



As per claim  3, 8 and 13 Mees-Morse teaches the system of claim 1, wherein the media server is configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server (see Mees par. 16 teaches a content server and client); and wherein in response to receiving a request for a client-initiated shuffle, the media server shuffles the set of media content prior to it being provided for playing (see Mees par. 16).

As per Claim 4, 9 and 14 Mees-Morse teaches the system of claim 1, wherein each of the media options is associated with one of a song, music or other item of media content (see Mees par.17).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456